—Judgments, Supreme Court, Bronx County (Patricia Williams, J., at hearing; Gerald Sheindlin, J., at plea and sentence), rendered February 11, 1999, convicting defendant of two counts of robbery in the first degree, and sentencing him to concurrent terms of 12V2 to 25 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. There is no basis upon which to disturb the court’s credibility determinations, which are supported by the record.
We perceive no basis for reduction of sentence. We note that this was a negotiated disposition in which defendant’s sentences ran concurrently with each other and with lengthy sentences imposed in three other counties. Concur — Rosenberger, J. P., Nardelli, Ellerin, Saxe and Friedman, JJ.